AO 470 (Rev 01/09) Order Scheduling a Detention Hearing




                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of Delaware

                  United States of America                          )
                                V.                                  )      Case No. CR 21-42-UNA
                        Michael Protack                             )
                                                                    )
                            Defendant                               )

                                        ORDER SCHEDULING A DETENTION HEARING



          A detention hearing in this case is scheduled as follows:


Place: J. CALEB BOGGS FEDERAL BUILDING                                     Courtroom No.:   COURTROOM# 6C, 6th FLOOR
         844 NORTH KING STREET
         WILMINGTON, DE 19801                                              Date and Time: 6/16/21 1:00 pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          06/11/2021




                                                                             Sherry R. Fallon, United States Magistrate Judge
                                                                                            Printed name and title
